Citation Nr: 1201834	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD), also claimed as nightmares and sleep disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for residuals of a left ankle injury. 

5. Entitlement to service connection for residuals of a left fifth finger injury.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to December 2000 and from May 2006 to June 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2008 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran submitted a May 2009 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled in November 2011, but the Veteran did not appear and did not provide any explanation for his absence. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims. 38 C.F.R. § 20.704(d) (2011).    

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in San Diego, California, hence, that RO now has jurisdiction over the claims on appeal.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, residuals of a left ankle injury, and residuals of a left fifth finger injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The competent and probative medical evidence of record does not show that the Veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in service or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a June 2007 letter sent prior to the initial rating.  Additional notice was sent in July 2008, and December 2009. In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. These letters also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the June 2007, July 2008, and December 2009 letters also included the type of evidence necessary to establish a disability rating and effective date for the claimed psychiatric disability on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from July 2008 to October 2008, and a July 2007 VA examination report. The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA psychiatric examination report is probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran contends that service connection is warranted for PTSD due to his combat experience in Iraq during active military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

Entitlement to service connection for PTSD is established by: (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

During the course of the appeal, the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f), specifically with regard to verification of PTSD stressors, have changed. The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. See 75 Fed. Reg. 39843 (July 13, 2010). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are silent as to any complaints, treatment, or diagnosis for the Veteran's claimed psychiatric disability. 

After discharge from service, the Veteran underwent a July 2007 VA psychological examination and reported combat experience while stationed in Iraq in 2006. The Veteran explained that he saw people suffer and cry, and videos of several people who had been torched by different ethnic groups. "At first [he] felt bad, and then [he] didn't care." He reported having recurrent distressing dreams of the event, he enrolled in college, was in the process of a divorce, lived with a girlfriend, and had a large group of friends. Following the examination, the examiner concluded the Veteran had a few symptoms of PTSD, but did not meet the full criteria for a diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV), and no Axis I diagnosis was rendered. In support of this opinion, the examiner assigned a Global Assessment of Functioning (GAF) score of 70, and noted the Veteran had a supportive girlfriend and family, mild symptoms, good prognosis, and there were no findings of current treatment or a period of hospitalization for a mental disorder.

Subsequently, VA outpatient treatment records revealed negative results for PTSD and depression screenings in July 2008, and he denied feeling depressed or having suicidal ideation in October 2008.

Review of the evidentiary record reveals there is no competent evidence showing that the Veteran currently has PTSD. As discussed above, the July 2007 VA psychological examiner opined that the Veteran did not meet the full criteria for a diagnosis of PTSD consistent with the DSM-IV, and there was no diagnosis of any psychiatric disorder or a sleep disorder. Therefore, the evidence of record does not show any medical treatment or a diagnosis for the Veteran's claimed PTSD. 

The Veteran was informed in the June 2007, July 2008, and December 2009 VCAA letters that he must have evidence of a current disability for his claim on appeal. He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence. Since there is no competent medical evidence of a current psychiatric "disability," as documented by the July 2007 VA examiner, service connection cannot be granted. The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury. See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of PTSD. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for PTSD. See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In July 2007, the Veteran underwent VA audiological, general medical, and joints examinations in connection with the claims of entitlement to service connection for bilateral hearing loss, tinnitus, residuals of a left ankle injury, and residuals of a left fifth finger injury. As discussed below, these VA examination reports are inadequate for the purpose of rendering a fully informed decision for these remaining claims on appeal. Since VA undertook to provide examinations, the Board must ensure that the examination reports are adequate and this remand is required for VA to fulfill its statutory duty to assist the Veteran with development of his claims on appeal. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's service connection claims for bilateral hearing loss and tinnitus, the Veteran reported to the July 2007 VA audiological examiner that he was exposed to gunfire while shooting M-16s, aircraft noise while stationed near the flight line, and helicopter noise when frequently transported. The Board finds the Veteran is competent to report that he was exposed to acoustic trauma during active service. The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was motor vehicle operator and that he is the recipient of a rifle marksman badge. Additionally, an April 2007 service treatment record documented that during deployment to Iraq from September 2006 to April 2007, personnel were exposed, in pertinent part, to loud noises from multiple aircraft (A-10, F-18, prowler, helicopters, and C-130s). The Board further acknowledges that the Veteran filed his Application for Compensation and/or Pension, via a VA Form 21-526, for tinnitus during his last period of active duty. 

It is therefore conceded that the Veteran was exposed to acoustic trauma in service. The question for consideration is whether the Veteran's claimed bilateral hearing loss and tinnitus, if any, are causally related to such in-service noise exposure. 

Since separation from active duty, the Veteran reported having hearing loss and tinnitus at the July 2007 VA audiological examination. He explained to the VA examiner that he has to turn the television louder than others need it and frequently asks to have conversations repeated. When he returned home from Iraq, he also noticed a "beeping" type sound in his ears which occurred three to four times per week, which subsided to just one time per week lasting for 5 to 10 minutes. The examiner noted on that report that there was bilateral tinnitus that was recurrent.  Following the examination, the examiner concluded the Veteran had normal bilateral hearing based on the audiometry results, and the Veteran's tinnitus "appear[ed] to be residing and [was] of the type that is typically reported from those who have high frequency noise induced hearing loss. It is less likely than not that this 'beeping' is related to noise exposure [the Veteran] suffered while in the military." 

The Veteran also underwent a July 2007 VA general medical examination, which revealed the Veteran's bilateral hearing as grossly normal; however, audiometry reported were not documented in this report.

Subsequently, an October 2008 VA outpatient treatment record documented review of the Veteran's eye-ear-nose-throat (EENT) system which revealed significant hearing loss, worse on the left according to the Veteran, and chronic tinnitus.

The Board finds that the July 2007 VA audiological examination report is inadequate to render a decision on the service connection claims for bilateral hearing loss and tinnitus. While the VA examiner noted the presence of bilateral tinnitus, he concluded that a reported beeping sound was not related to noise exposure in service.  It is unclear whether the examiner also concluded that the tinnitus noted on the examination was not related to service. In addition, the October 2008 VA outpatient treatment record shows that the Veteran reported significant hearing loss and chronic tinnitus, indicating a possible change in the hearing loss condition and the existence of tinnitus.  As a result, an additional audiological examination is necessary to determine whether the Veteran currently has these claimed disabilities and if so, whether they are causally related to the conceded in-service noise exposure.

With regard to the Veteran's service connection claims for residuals of a left ankle injury and left fifth finger injury, a July 2006 service treatment record shows the Veteran's complaint of left ankle pain for a month after he stepped into a hole while playing soccer and twisted it inward. The Veteran reported he heard a "pop" when he twisted the ankle and fell sideways. He was diagnosed with a left ankle sprain. On the other hand, the service treatment records are silent as to any left fifth finger injury; however, complaints and treatment for the left third finger were noted in a January 2002 record.

Since separation from active duty, the Veteran reported at the July 2007 VA general medical and joints examinations that he injured his left ankle during training and injured his left fifth finger when he fell and hit the finger. Following the examinations, the same VA examiner reported a small separated bony calcific density projecting near the lateral malleolus; however, this finding reportedly had no clinical significance. The examiner also reported that injury to the Veteran's left hand was resolved with full use of the finger. X-ray results and range of motion testing were normal for the left ankle and left fifth finger, and there were no objective findings of degenerative joint disease or any residual. In addition, no objective findings were noted for fracture, dislocation, or swelling of the Veteran's left ankle.  

Subsequently, VA outpatient treatment records noted the Veteran's plan to apply for service connection for a fractured/sprained ankle in July 2008, and documented review of the Veteran's musculoskeletal system which noted complaints of pain in the left ankle and left hand in October 2008. 

The Board finds the July 2007 VA general medical and joints examination reports are inadequate, in light of the July 2008 and October 2008 VA outpatient treatment records, which as noted above, show complaints with regard to the Veteran's left ankle and left hand. As a result, an additional examination is necessary to determine whether the Veteran has any residuals of the claimed in-service left ankle injury and left fifth finger injury. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  

1. The RO should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claimed bilateral hearing loss, tinnitus, residuals of a left ankle injury, and residuals of a left fifth finger injury from October 2008, the date of the most recent VA outpatient treatment record, to the present. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Schedule the Veteran for the appropriate VA examination to determine whether there is a any current diagnoses of bilateral hearing loss and tinnitus and whether there is a causal nexus between the conceded in-service noise exposure and the claimed disabilities. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent diagnoses rendered. 

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current bilateral hearing loss and/or tinnitus is in any way related to the Veteran's conceded in-service noise exposure.  The examiner must explain the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

3.  Schedule the Veteran for the appropriate VA examination to determine whether there are any residuals of the claimed in-service left ankle injury and left fifth finger injury. The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished. All appropriate testing should be conducted, and all pertinent diagnoses rendered. 

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that whether there are any current diagnoses pertaining to the left ankle and left fifth finger and, if so, whether any diagnosed condition represents a residual of the claimed in-service left ankle left fifth finger injuries.

4. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 

Department of Veterans Affairs


